
	

114 HJ 13 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve.
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 13
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Mulvaney introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to limit the number of terms that a
			 Member of Congress may serve.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.No person who has been a Senator for two terms shall again be eligible for election or appointment
			 to the Senate.
					2.No person who has been a Representative for six terms shall again be eligible for election to the
			 House of Representatives.
					3.For purposes of this article, any term a person serves as a Senator or Representative to fill a
			 vacancy shall not be included in determining the number of terms that the
			 person has been a Senator or Representative unless the period of time for
			 which the person fills the vacancy is greater than three years in the case
			 of a Senator or greater than one year in the case of a Representative.
					4.For the purposes of this article, any term that began before the date of the ratification of this
			 article shall not be included in determining the number of terms that a
			 person has been a Senator or Representative.
					.
		
